ANSTEAD, Judge,
concurring specially.
I concur in the affirmance of the trial court’s orders concerning temporary custody mainly because I find from the record evidence that the trial court was acting in an abundance of caution to protect the child from the influence of the contesting parents by placing such child with the grandparents. Importantly, the custody issue will finally be resolved only after a full-scale hearing on custody at which all sides will have an opportunity to present any evidence they desire.